Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Objections
Claim 4 objected to because of the following informalities:  the claims states “according either claim 2” and should be –according to claim 2–.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Claims 2-17 and 20 are rejected for being dependent from rejected claim 1.
The term "generic" in claim 1, line 4 and claim 18, line 3 is a relative term which renders the claim indefinite.  The term "generic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is defined as a “generic bicycle seat”. Claims 2-17, 19, and 20 are rejected for being dependent from rejected claims 1 and 18. The Examiner notes that further definition of the word “generic” is required in the claims for allowance.
Allowable Subject Matter
Claims 1-17 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “device comprising: (a) a plurality of individually moving parts, the sum of said individually moving parts in at least two dimensions defining at least a two-dimensional top surface of a generic bicycle seat, and the individually moving parts being movable relative to one another in the x-, y- and z-directions to adjust the generic bicycle seat from a starting point to an adjusted final position, wherein compared to the starting point the adjusted final position embodies individual comfort adjustments to the individually moving parts made by or on behalf of a person who will be the user of said individualized bicycle seat; and (b) a plurality of sensors connected to the plurality of individually moving parts, the plurality of sensors collectively detecting all adjustments made relative to said starting point to achieve said adjusted final position” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The prior art does not teach a generic bicycle seat shape that is adjustable in the x-, y- and z-directions via a plurality of sensors from a starting point to a final position. The Examiner notes that more clarification is needed in claim 1 as to what a generic bicycle seat encompasses. 

s 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “comprising: (a) a plurality of individually moving parts, the sum of said individually moving parts in at least two dimensions defining at least a two-dimensional top surface of a generic bicycle seat, and the individually moving parts being movable relative to one another in the x-, y- and z-directions to adjust the generic bicycle seat from a starting point to an adjusted final position, wherein compared to the starting point the adjusted final position embodies individual comfort adjustments to the individually moving parts made by or on behalf of a person who will be the user of said individualized bicycle seat; (b) a database comprising a plurality of settings of the adjusted final positions of a plurality of prior users; and (c) means for communicating settings contained in the database to and affecting movement of the individually moving parts to recreate the adjusted final position of each of said plurality of prior users one at a time on demand” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The prior art does not teach a generic bicycle seat shape that is adjustable in the x-, y- and z-directions via a database of settings from a starting point to a final position on demand. The Examiner notes that more clarification is needed in claim 18 as to what a generic bicycle seat encompasses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach adjustable bicycle seats of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611